DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the product invention of claims 1-17 in the reply filed on 10/18/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2011/03311331 to Tejero.
Tejero ‘331 teaches limitations for a “stud clip assembly comprising: a clip”  - as shown and described, “including a mounting platform” – including the flat portion from which cylindrical portion 6 extends, “and a retention platform” – including 11, “wherein the mounting platform includes a mounting bore that extends away from the retention platform and that defines a mounting aperture” – including opening of the flat portion and bore of 6, “the mounting aperture including a threaded portion formed therein and a collar arranged at a first end thereof” – including 6, “and a fastening element” – as described, “configured to be threaded into the threaded portion of the mounting aperture, wherein the collar is configured to be crimped onto the fastening element” – as described.
	As regards claim 2, reference teaches further limitation of “the clip includes an angled portion” – including the portion indicated at 10, “arranged on a first side thereof and that extends at an angle in a direction away from the retention platform” – as shown. 
	As regards claim 3, reference teaches further limitation of “the mounting platform is configured to flex relative to the retention platform” – as shown and described. 
	As regards claim 4, reference teaches further limitation of “the clip includes one or more arms that extend from an angled portion and around in a general U-shape to the retention platform” – including 7,7,8,8 and a connecting portion of 10. 
	As regards claim 5, reference teaches further limitation of “the arms are generally separated from the mounting platform” – as shown. 
	As regards claim 6, reference teaches further limitation of “the angled portion includes a pair of apertures laterally separated from one another and that extend through the angled portion, and wherein, the pair of apertures define a junction at which a hinged connection between the mounting platform and the one or more arms is formed” – the openings in the sheet which forms the clip and which separate the mounting portion having 6 from other portions including 7,8,11. 
	As regards claim 7, reference teaches further limitation of “a slot is formed between the mounting platform and the retention platform” – the space for receiving an edge of a workpiece.
As regards claim 10, reference teaches limitations for a “clip for a stud clip assembly, comprising: a mounting platform including a mounting bore that defines a mounting aperture, wherein the mounting aperture includes a threaded portion formed therein and a collar arranged at a first end thereof; and a retention platform connected to the mounting platform through one or more arms” – as shown, described and otherwise pointed out in greater detail herein above, “wherein a gap is formed between the mounting platform and each of the one or more arms at laterally opposing sides of the mounting platform to enable the mounting platform to flex relative to the retention platform” - the openings in the sheet which forms the clip and which separate the mounting portion having 6 from other portions including 7,8,11. 
	As regards claim 11, reference teaches further limitation of “the mounting platform includes an angled portion extending from a first side thereof at an angle in a direction away from the retention platform” – including portion indicated at 10. 
	As regards claim 12, reference teaches further limitation of “ the one or more arms that extend from the angled portion and around in a general U-shape to the retention platform” – as shown including a portion of 10 connecting 8,8. 
	As regards claim 13, reference teaches further limitation of “the angled portion includes a pair of apertures laterally separated from one another and that extend through the angled portion” – including opening on either side of 10 which separates the mounting portion from the arms.  
	As regards claim 14, reference teaches further limitation of “the pair of apertures define a junction at which a hinged connection between the mounting platform and the one or more arms is formed” – one of ordinary skill in the art would recognize as inherent to the geometry and material of the prior art structure. 
	As regards claim 15, reference teaches further limitation of “a slot is formed between the mounting platform and the retention platform” – the space for receiving an edge of a workpiece.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2011/03311331 to Tejero in view of U.S. Pat. No. 5,827,026 to Patti.
Tejero ‘331 doesn’t illustrate further limitation of “wherein the retention platform includes one or more retention tabs that extend and an angle toward the mounting platform” but Patti ‘026 discloses that it’s well known in the art to provide barbed retention tabs (18) on similar stud clip.  It would have been obvious to one of ordinary skill in the art to provide the clip of Tejero ‘331 with barbed retention tabs as taught by Pattii ‘026 for example in order to aid in retention on the edge of an object on which the clip may be inserted.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement.  

Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. Application Publication No. 2011/03311331 to Tejero in view of U.S. Pat. No. 5,827,026 to Patti.
Although tejero ‘331 describes “the threaded portion includes internal threads”, the reference doesn’t explicitly illustrate the threads, i.e., explicitly teach limitation of internal threads “that extend from the mounting platform to an end of the collar arranged between the first end and the mounting platform”.  It would however have been obvious if not inherent to teachings of the reference to provide threads arranged as claimed in order to make constructive use of the size of the portion including 6, thereby providing for it to be made of relatively less material for example.  In any case, one of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. Application Publication No. 2009/0003961 to Benkel discloses similar clip geometry as the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677